Exbihit 10.61

MOBILE SATELLITE VENTURES LP

2001 UNIT INCENTIVE PLAN

(as amended)

NONQUALIFIED UNIT OPTION AGREEMENT

 

Nonqualified Option    This option is not intended to be an incentive stock
option under Section 422 of the Internal Revenue Code
and will be interpreted accordingly. Vesting   

This option is only exercisable before it expires and then only with respect to
the vested portion of the option. Subject to the preceding sentence, you may
exercise this option, in whole or in part, to purchase a whole number of vested
Units by following the procedures set forth in the Plan and below in this
Agreement.

 

Your right to purchase Units under this option vests as to one-third (1/3) of
the total number of Units covered by this option, as shown on the cover sheet,
on the one-year anniversary of the Vesting Start Date (“Anniversary Date”),
provided you then continue in Service. Thereafter, for each such vesting date
that you remain in Service, the number of Units which you may purchase under
this option shall vest at the rate of one-third (1/3) on each successive
Anniversary Date. The resulting aggregate number of vested Units will be rounded
to the nearest whole number, and you cannot vest in more than the number of
Units covered by this option.

 

No additional Units will vest after your Service has terminated for any reason.

Term    Your option will expire in any event at the close of business at
Partnership headquarters on the day before the 10th anniversary of the Grant
Date, as shown on the cover sheet. Your option will expire earlier if your
Service terminates, as described below. Termination of Service    The
Partnership reserves the right to determine in its sole discretion when Service
terminates for all purposes under the Plan. Resignation, Expiration of a fixed
term of office or appointment, Death, Disability, Cause or delivery by the
Partnership or Affiliate of notice of termination of Service are some examples
of Termination of Service.



--------------------------------------------------------------------------------

     If your Service terminates for any reason, other than death, Disability or
Cause, then your option will expire
at the close of business at Partnership headquarters on the 90th day after the
date on which your Service
terminates. Termination for Cause   

If your Service is terminated for Cause, then you shall immediately forfeit all
rights to your option and the option shall immediately expire.

 

For purposes of this Agreement, and notwithstanding any definition of “Cause” in
the Plan, Cause shall mean:

 

(i) gross negligence or willful misconduct in connection with the performance of
duties;

 

(ii) conviction of a criminal offense (other than minor traffic offenses);

 

(iii) material breach of any term of any employment, consulting or other
services, confidentiality, intellectual property or non-solicitation or
non-competition agreements, if any, between you and the Partnership or an
Affiliate;

 

(iv) refusal to cooperate in any lawful internal investigation approved by the
Board or a committee thereof; or

 

(v) knowingly taking any action that, in the opinion of the Board or a committee
thereof, harms the Partnership, an Affiliate, or the reputation of the
Partnership or an Affiliate.

 

The determination of whether a termination of Service was for Cause shall be
made by the Partnership in its sole discretion.

Termination on Death    If your Service terminates because of your death, then
your option will expire at the close of business at Partnership headquarters on
the date twelve (12)

 

2



--------------------------------------------------------------------------------

  

months after the date of death. During that twelve month period, your estate or
heirs may exercise the vested portion of your option.

 

In addition, if you die during the 90-day period described in Termination of
Service above, and a vested portion of your option has not yet been exercised,
then your option will instead expire on the date twelve (12) months after the
date of death. In such a case, during the period following your death up to the
date twelve (12) months after the date of death, your estate or heirs may
exercise the vested portion of your option.

Termination for Disability    If your Service terminates because of your
Disability, then your option will expire at the close of business at Partnership
headquarters on the date twelve (12) months after the date on which your Service
terminates. Leaves of Absence   

For purposes of this option, your Service does not terminate when you go on a
bona fide leave of absence that was approved by the Partnership in writing, if
the terms of the leave provide for continued Service crediting, or when
continued Service crediting is required by applicable law. However, your Service
will be treated as terminating 90 days after you went on employee leave, unless
your right to return to active Service is specifically guaranteed by applicable
law or by a written contract. Your Service terminates in any event when the
approved leave ends unless you immediately return to Service.

 

The Partnership determines, in its sole discretion, which leaves count for this
purpose.

Change of Control    If you remain in Service on the day immediately prior to a
Change of Control, all Units to the extent not already vested under this option
shall be deemed to vest on the day immediately prior to the Change of Control.
Notice of Exercise    When you wish to exercise this option, you must notify the
Partnership by filing the proper “Notice of Exercise” form at the address given
on the form. Your

 

3



--------------------------------------------------------------------------------

    

notice must specify how many Units you wish to purchase. Your notice must also
specify how your Units
should be registered (in your name only or in your and your spouse’s names as
joint tenants with right of
survivorship). The notice will be effective when it is received by the
Partnership.

 

If someone else wants to exercise this option after your death, that person must
prove to the Partnership’s
satisfaction that he or she is entitled to do so.

Form of Payment   

When you submit your notice of exercise, you must include payment of the option
price for the Units you are purchasing. Payment may be made in one (or a
combination) of the following forms:

 

•     Cash, your personal check, a cashier’s check, a money order or another
cash equivalent acceptable to the Partnership.

 

•     After a Triggering Event (i.e., the conversion of the Partnership or its
business into a corporation), or a Change of Control (as defined in the Plan),
by Units which have already been owned by you for more than six months and which
are surrendered to the Partnership. The value of the Units, determined as of the
effective date of the option exercise, will be applied to the option price.

 

•     After a Triggering Event or a Change of Control (as defined in the Plan)
and to the extent a public market for the Units exists as determined by the
Partnership, by delivery (on a form prescribed by the Partnership) of an
irrevocable direction to a licensed securities broker acceptable to the
Partnership to sell Units and to deliver all or part of the sale proceeds to the
Partnership in payment of the aggregate option price and any withholding taxes.

Withholding Taxes    You will not be allowed to exercise this option unless you
make acceptable arrangements to pay any withholding or other taxes that may be
due as a result of the option exercise or sale of Units acquired under

 

4



--------------------------------------------------------------------------------

     this option. In the event that the Partnership determines that any federal,
state, local or foreign tax or
withholding payment is required relating to the exercise or sale of Units
arising from this grant, the Partnership
shall have the right to require such payments from you, or withhold such amounts
from other payments due to
you from the Partnership or any Affiliate. Transfer of Option    During your
lifetime, only you (or, in the event of your legal incapacity or incompetency,
your guardian or legal representative) may exercise the option. You cannot
transfer or assign this option. For instance, you may not sell this option or
use it as security for a loan. If you attempt to do any of these things, this
option will immediately become invalid. You may, however, dispose of this option
in your will or it may be transferred upon your death by the laws of descent and
distribution.    Regardless of any marital property settlement agreement, the
Partnership is not obligated to honor a notice of exercise from your spouse, nor
is the Partnership obligated to recognize your spouse’s interest in your option
in any other way. Market Stand-off Agreement    In connection with any
underwritten public offering by the Partnership of its equity securities
pursuant to an effective registration statement filed under the Securities Act,
including the Partnership’s initial public offering, you agree not to sell, make
any short sale of, loan, hypothecate, pledge, grant any option for the purchase
of, or otherwise dispose or transfer for value or agree to engage in any of the
foregoing transactions with respect to any Units without the prior written
consent of the Partnership or its underwriters, for such period of time after
the effective date of such registration statement as may be requested by the
Partnership or the underwriters (not to exceed 180 days in length). Investment
Representation    If the sale of Units under the Plan is not registered under
the Securities Act, but an exemption is available which requires an investment
or other

 

5



--------------------------------------------------------------------------------

     representation, you shall represent and agree at the time of exercise that
the Units being acquired upon
exercise of this option is being acquired for investment, and not with a view to
the sale or distribution
thereof, and shall make such other representations as are deemed necessary or
appropriate by the Partnership
and its counsel. The Partnership’s Right of First Refusal   

In the event that you propose to sell, pledge or otherwise transfer to a third
party any Units acquired under this Agreement, or any interest in such Units,
the Partnership shall have the “Right of First Refusal” with respect to all (and
not less than all) of such Units. If you desire to transfer Units acquired under
this Agreement, you must give a written “Transfer Notice” to the Partnership
describing fully the proposed transfer, including the number of Units proposed
to be transferred, the proposed transfer price and the name and address of the
proposed transferee.

 

The Transfer Notice shall be signed both by you and by the proposed new
transferee and must constitute a binding commitment of both parties to the
transfer of the Units. The Partnership shall have the right to purchase all, and
not less than all, of the Units on the terms of the proposal described in the
Transfer Notice (subject, however, to any change in such terms permitted in the
next paragraph) by delivery of a notice of exercise of the Right of First
Refusal within thirty (30) days after the date when the Transfer Notice was
received by the Partnership.

 

If the Partnership fails to exercise its Right of First Refusal within thirty
(30) days after the date when it received the Transfer Notice, you may, not
later than ninety (90) days following receipt of the Transfer Notice by the
Partnership, conclude a transfer of the Units subject to the Transfer Notice on
the terms and conditions described in the Transfer Notice. Any proposed transfer
on terms and conditions different from those described in the Transfer Notice,
as well as any subsequent proposed transfer by you, shall again be subject to
the Right of First Refusal and shall require compliance with the procedure
described in

 

6



--------------------------------------------------------------------------------

    

the paragraph above. If the Partnership exercises its Right of First Refusal,
the parties shall consummate the
sale of the Units on the terms set forth in the Transfer Notice within such
period as may be specified in the
Transfer Notice, but no later than 60 days after the date when the Partnership
received the Transfer Notice;
provided, however, that in the event the Transfer Notice provided that payment
for the Units was to be made
in a form other than lawful money paid at the time of transfer, the Partnership
shall have the option of paying
for the Units with lawful money equal to the present value of the fair market
value of the consideration
described in the Transfer Notice, discounted at a rate per annum equal to the
rate on 10-year Treasury
Constant maturities (zero coupon bonds) on the date of receipt of the Transfer
Notice.

 

The Partnership’s rights under this subsection shall be freely assignable, in
whole or in part, shall inure to the
benefit of its successors and assigns and shall be binding upon any transferee
of the Units.

 

The Partnership’s Right of First Refusal shall terminate in the event that the
Units are listed on an established
national or regional stock exchange, are admitted for quotation on The NASDAQ
Stock Market, or are
publicly traded in an established securities market.

Right to Repurchase   

Following termination of your Service for any reason, the Partnership shall have
the right to purchase all of those Units that you have or will acquire under
this option. If the Partnership exercises its right to purchase the Units, the
Partnership will notify you of its intention to purchase such Units, and will
consummate the purchase within 90 days of the termination of your Service or, in
the case of Units acquired after the termination of your Service, within 90 days
of the date of exercise.

 

The purchase price shall be the Fair Market Value of the Units on the date of
your termination of Service if the Partnership exercises its right to purchase
such Units within 90 days of the termination of your Service or exercises its
right within 90 days of the date of your exercise of the option following
termination of your Service.

 

7



--------------------------------------------------------------------------------

     The Partnership’s rights of repurchase shall terminate in the event that
the Units are listed on an established
national or regional stock exchange, are admitted for quotation on The NASDAQ
Stock Market, or are
publicly traded in an established securities market. Retention Rights    Neither
your option nor this Agreement gives you the right to be retained by the
Partnership (or any Affiliates) in any capacity. The Partnership (and any
Affiliate) reserves the right to terminate your Service at any time and for any
reason. Unitholder Rights    You, or your estate or heirs, have no rights as a
unitholder of the Partnership until (i) a certificate for your option’s Units
has been issued, and (ii) you have executed the LP Agreement. No adjustments
under the LP Agreement are made for dividends or other rights if the applicable
record date occurs before your Unit certificate is issued, except as described
in the Plan. Forfeiture of Rights    If you should take actions in competition
with the Partnership, the Partnership shall have the right to cause a forfeiture
of your rights, including, but not limited to, the right to cause: (i) a
forfeiture of any outstanding option, and (ii) with respect to the period
commencing twelve (12) months prior to the termination of your Service with the
Partnership and ending twelve (12) months following such termination of Service
(A) a forfeiture of any gain recognized by you upon the exercise of an option or
(B) a forfeiture of any Units acquired by you upon the exercise of an option
(but the Partnership will pay you the option price without interest). Unless
otherwise specified in an employment or other agreement between the Partnership
and you, you take actions in competition with the Partnership if you directly or
indirectly, own, manage, operate, join or control, or participate in the
ownership, management, operation or control of, or are a proprietor, director,
officer, stockholder, member, partner or an employee or agent of, or a

 

8



--------------------------------------------------------------------------------

     consultant to any business, firm, corporation, partnership or other entity
which competes with any business in
which the Partnership or any of its Affiliates is engaged during your employment
or other relationship with the
Partnership or its Affiliates or at the time of the termination of your Service.
Adjustments    In the event of a share split, a share dividend or a similar
change in the Units, the number of Units covered by this option and the option
price per share may be adjusted (and rounded down to the nearest whole number)
pursuant to the Plan. Your option shall be subject to the terms of the agreement
of merger, liquidation or reorganization in the event the Partnership is subject
to such organizational activity. Legends    All certificates representing the
Units issued upon exercise of this option shall, where applicable, have endorsed
thereon the legends required by the LP Agreement, if any. Applicable Law    This
Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction. The Plan   

The text of the Plan is incorporated in this Agreement by reference. Pursuant to
the Plan, this Agreement may be amended by the Board or the Committee, as
applicable, at any time for any reason; provided that an amendment that impairs
your rights under this Agreement only will be effective after you consent to the
change.

 

This Agreement and the Plan constitute the entire understanding between you and
the Partnership regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded.

Interpretation    Certain capitalized terms used in this Agreement are defined
in the Plan, and have the meaning set forth in the Plan.

 

9



--------------------------------------------------------------------------------

     Where there is an inconsistency between the Plan and this Agreement, the
Plan prevails. Other Agreements    You agree, as a condition of the grant of
this option, that in connection with the exercise of the option, you will
execute such document(s) as necessary to become a party to any shareholder
agreement, limited partnership agreement, or any unitholder’s agreement, or such
other similar agreement as the Partnership may require.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

10